DETAILED ACTION
1.	Claims 1-20 of application 17/346,954, filed on 14-June-2021, are presented for examination.  The IDS received on 15-September-2021 has been considered.  The present application is a CON of application 16/361,015, filed on 21-March-2019, now USP 11,046,562; which is a CON of application 15/060,953, filed on 4-March-2016, now USP 10,280,054.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 


Specification Objections
2.	The specification is objected to because of the following informalities:
	In view of the fact that continuation information was provided in paragraph [0001] of the specification, for consistency purposes, the continuation information should be updated to reflect the current patent status of parent application 16/361,015, which is now USP 11,046,562.  Appropriate correction is optional, but nevertheless requested.

Double Patenting Rejections
3.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.2	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12, 14-23 and 25 of USP 11,046,562 (the parent application).   Although the conflicting claims are not identical, they are not patentably distinct from each other because the present invention is directed to a retail facility assistance system, and the ‘562 patent is directed to a shopping facility personal assistance system.  Furthermore, the features of claims 1-20 of the present invention, are primarily directed to the corresponding features in claims 1, 3-9, 12, 14-23 and 25 of the ‘562 patent.  See the following comparison:
(Present claim 1)  A retail facility assistance system [‘562:claim 1 (A shopping facility personal assistance system)] comprising: 
a plurality of motorized transport units located in and configured to move through a retail facility space [‘562:1 (a plurality of motorized transport units located in and configured to move through a shopping facility space)]; and 
a central computer system comprising a network interface, wherein the central computer system is configured to [‘562:1 (a central computer system having a network interface, wherein the central computer system is configured to)]: 
wirelessly communicate through the network interface with the plurality of motorized transport units and with a plurality of user devices, wherein each of the plurality of user devices is associated with a different user of a plurality of users [‘562:1 (wirelessly communicate through the network interface with the plurality of motorized transport units and with a plurality of user interface units each exclusively associated with a particular user of a plurality of users)]; and 
temporarily associate each of the plurality of motorized transport units with at least one of the plurality of user devices [‘562:1 (temporarily associate each of the plurality of user interface units with a respective one of the plurality of motorized transport units while the respective motorized transport unit is to be used to support the respective user associated with the respective user interface unit)]; 
wherein control of movement of a respective one of the plurality of motorized transport units through the retail facility space is based at least in part on an input from the respective user device that is temporarily associated with the respective motorized transport unit [‘562: (control movement of the plurality of motorized transport units through the shopping facility space based at least on inputs from the respective user interface unit that is temporarily associated with the respective motorized transport unit)].
For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1-20 of the present invention, and claims 1, 3-9, 12, 14-23 and 25 of the ‘562 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘562 patent, and the specifications of both the present invention and the ‘562 patent support the identical critical features noted above.  
Allowed Claims
4.1	Claims 1-20 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 14 and 17, specifically including: 
(Claim 1)  “A retail facility assistance system comprising: 
a plurality of motorized transport units located in and configured to move through a retail facility space; and 
a central computer system comprising a network interface, wherein the central computer system is configured to: 
wirelessly communicate through the network interface with the plurality of motorized transport units and with a plurality of user devices, wherein each of the plurality of user devices 
is associated with a different user of a plurality of users; and 
temporarily associate each of the plurality of motorized transport units with at least one of the plurality of user devices; 
wherein control of movement of a respective one of the plurality of motorized transport units through the retail facility space is based at least in part on an input from the respective user device that is temporarily associated with the respective motorized transport unit.”

(Claim 14)  “A motorized transport unit to provide retail facility assistance comprising: 
a housing;
a locomotion system configured to enable movement of the motorized transport unit through a retail facility space; 
a rechargeable power source; 
a wireless transceiver; and 
a control unit coupled to the motorized transport system, the rechargeable power source and the wireless receiver, wherein the control unit is configured to: 
Docket No. 8842-152747-US_587USO4- 96 -communicate with one or both of a central computer system of a retail facility assistance system and a user device that is temporarily associated with the motorized transport unit, wherein the user device is at least temporarily associated with a user; and 
control movement of the motorized transport unit through the retail facility space based at least on an input from the user device that is temporarily associated with the motorized transport unit.”

(Claim 17)  “A method of retail facility assistance comprising: 
communicating, by a central computer system, with one or both of a plurality of motorized transport units and a plurality of user devices, wherein the plurality of motorized transport units are located in and configured to move through a retail facility space and each of the plurality of user devices is associated with a different user of a plurality of users; 
temporarily associating each user device, of the plurality of user devices, with a different one of the plurality of motorized transport units; and 
controlling movement of a first motorized transport unit, of the plurality of motorized transport units, that is temporarily associated with a first user device through the retail facility space based at least on an input from the first user device.”

4.2	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-13, 15-16 and 18-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 14 and 17.
Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661